Memorandum: Special Term properly confirmed the determination of the arbitrator. We reject the city’s contention that the award of an additional personal leave day to each of the two grievants, police officers, constitutes impermissible punitive damages (see Garrity v Lyle Stuart, Inc., 40 NY2d 354). The arbitrator had broad power to fashion a remedy for the city’s violation of grievants’ contractual rights in wrongfully depriving them of their right to choose the particular days on which to use their personal leave time. On this record we find that the award was not “genuinely intended to be punitive” (Board ofEduc. v NiagaraWheatfield Teachers Assn., 46 NY2d 553, 558) but rather, although not based upon precise mathematical computations, was intended to compensate grievants for their loss (see Board ofEduc. v Niagara-Wheatfield Teachers Assn., supra, p 557). (Appeal from order of Supreme Court, Erie County, Wolf, J. — confirm arbitrator’s award.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and O’Donnell, JJ.